Citation Nr: 1824147	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-18 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for multilevel disc disease, lumbar spine, to include as secondary to osteoarthritis right knee disability.

2. Entitlement to service connection for osteoarthritis, left hip, to include as secondary to osteoarthritis right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from March 1969 to January 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Oakland, California, Regional Office (RO). 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In April 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain private medical records from Kaiser Medical Group in Santa Teresa and to afford the Veteran an examination. 

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his back and left hip disabilities. After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder. 

In particular, the Veteran must be requested to provide the address for his treatment providers with the Kaiser medical association or group in Santa Teresa.

2. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the etiology of his back and left hip disabilities. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* A January 1972 service treatment record (STR) indicates the Veteran injured his right knee in service. Another treatment record indicates the Veteran injured his knee in October 1971 and was treated for traumatic effusion with a ruptured plantaris tendon in his right knee. A separate October 1971 STR indicates the Veteran twisted his right knee. 

* In the Veteran's November 1971 examination for service separation he noted an injury to his right knee. There were no complaints of back or hip pain.

* In November 2008, the Veteran was afforded a VA examination. The Veteran reported pain in his back and left hip that affects his gait. The examiner opined that the Veteran's left hip and low back disabilities are not related to his right knee injury and indicated the Veteran's spine is likely age related while the Veteran's left hip is not significantly injured. 

* In a July 2012 VA examination the Veteran noted sustaining a medial collateral ligament tear in service around 1969 and eventually experiencing pain in his left knee and running down his leg. The Veteran also reported receiving a diagnosis of arthritis in his low back in 2008. The examiner concluded that the Veteran's left side sciatica is not related to his in-service knee injury and cited the 30 year lag time between his initial in-service injury and subsequent sciatica symptoms. 

* In a January 2013 general medical examination the examiner noted knee and lower leg conditions but did not indicated back or hip disabilities.  

* VA treatment records from February 2015 to July 2015 indicate the Veteran had complaints of continual back, knee and left hip pain and radiculopathy radiating down the left side.

* In the Veteran's April 2017 hearing he indicated that he was seen shortly after service for his back at Kaiser in Santa Teresa.

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's back and left hip disabilities began during a period of active service.

d. The examiner must also provide an opinion as to whether the Veteran's back and left hip disabilities were caused by his service connected right knee injury. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




